DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jun Shen on 6/10/2022.
The application has been amended as follows:
Replace claim 1 with -- Claim 1 (currently amended). A coaxial RF switch with a confinement flexure comprising: body and a cover in electrical contact; wherein said body comprising at least a recessed opening; 
a pair of coaxial conductors; 
a confinement flexure suitably placed in said recessed opening with at least one 
end affixed to said body; 
a conductor reed affixed to said confinement flexure wherein said confinement 
flexure restricts stray movements of said conductor reed other than to move vertically to connect and disconnect with said pair of coaxial conductors; wherein said conductor reed contacts said cover when disconnecting from said pair of coaxial conductors.  -- 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of a body and a cover in electrical contact; wherein said body comprising at least a recessed opening; a pair of coaxial conductors; a confinement flexure suitably placed in said recessed opening with at least one end affixed to said body; a conductor reed affixed to said confinement flexure wherein said confinement flexure restricts stray movements of said conductor reed other than to move vertically to connect and disconnect with said pair of coaxial conductors; wherein said conductor reed contacts said cover when disconnecting from said pair of coaxial conductors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837